Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Previous rejections based on 35 USC 112 are now withdrawn.
Claim Rejections - 35 USC § 102
Previous rejections based on 35 USC 102 are now withdrawn.
Allowable Subject Matter
Claims 12-14, 16, 18-20, and 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a self-barrier layer surrounding the second contact via surface along a lateral direction and extending into each of the first contact via surface and the second dielectric layer in a vertical direction, wherein the self-barrier layer contains a multi-component oxide, the first via structure comprises first metal impurities doped in a bulk region of the first via structure and the second via structure comprises second metal impurities doped in a bulk region of the second via structure .
Regarding claim 24, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a self-barrier layer containing a multi-component oxide and comprising a first barrier portion disposed into a second portion of the surface of the first via structure,  the self-barrier layer further includes a second self-barrier portion disposed into the second dielectric layer in a vertical direction, the first via structure comprises first metal impurities doped in a bulk region of the first via structure and the second via structure comprises second metal impurities doped in a bulk region of the second via structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        
/MONICA D HARRISON/Primary Examiner, Art Unit 2815